Citation Nr: 0622046	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  02-18 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

4.  Entitlement to the assignment of a higher rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran filed a claim to 
reopen entitlement to service connection for a back 
disability and tinnitus disability in May 2002.  An August 
2002 rating decision reopened the veteran's claims of 
entitlement to service connection for a back disability and 
tinnitus disability and denied the claims on the merits.  
With regard to the denial of service connection for tinnitus 
disability, a notice of disagreement was filed in September 
2002, a statement of the case was issued in October 2002, and 
a substantive appeal was received in November 2002.  In 
January 2003, the veteran amended his claim to include 
bilateral hearing loss disability.  A March 2003 supplemental 
statement of the case rephrased the issue as service 
connection for residuals of acoustic trauma, to include 
bilateral hearing loss and tinnitus, and denied the same.  
The Board has phrased the issue as two separate claims of 
entitlement - entitlement to service connection for tinnitus 
disability, and entitlement to service connection for 
bilateral hearing loss disability.  With regard to the denial 
of service connection for a back disability, a notice of 
disagreement was filed in December 2002, a statement of the 
case was issued in August 2003, and a substantive appeal was 
received in August 2003.  The veteran testified at a RO 
hearing in August 2004, with regard to entitlement to service 
connection for a back disability, tinnitus disability and 
bilateral hearing loss disability.  A June 2005 rating 
decision granted entitlement to service connection for PTSD, 
assigning a 30 percent disability rating effective November 
13, 2002, assigning a 100 percent disability rating effective 
March 29, 2005, and assigning a 30 percent disability rating 
effective June 1, 2005.  A notice of disagreement was filed 
in July 2005, a statement of the case was issued in October 
2005, and a substantive appeal was received in November 2005.

In May 2006, the veteran submitted additional evidence in 
support of his claims.  In a written statement received by VA 
in July 2006, the veteran waived his right to have the RO 
review the evidence.

The issue of entitlement to a higher disability rating for 
service-connected PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action is required on his part.


FINDINGS OF FACT

1.  In a September 1994 rating decision, service connection 
for a back disability was denied; the veteran did not file a 
notice of disagreement.  

2. In an October 2001 rating decision, service connection for 
tinnitus disability and bilateral hearing loss disability 
were denied; the veteran did not file a notice of 
disagreement.

3.  In May 2002, the veteran filed a request to reopen his 
claim of service connection for a back disability and a 
hearing loss disability. 

4.  Additional evidence received since the RO's September 
1994 and October 2001 RO determinations is new to the record 
and relates to an unestablished fact necessary to 
substantiate the merits of the claims of service connection 
for a back disability, tinnitus disability, and bilateral 
loss disability, and raises a reasonable possibility of 
substantiating the claims. 

5.  A chronic back disability was not manifested during the 
veteran's military service or for many years thereafter, nor 
is disability of the back otherwise related to the veteran's 
service.

6.  Tinnitus disability was not manifested during the 
veteran's military service or for many years thereafter, nor 
is tinnitus disability otherwise related to the veteran's 
service.

7.  Bilateral hearing loss disability was not manifested 
during the veteran's military service or for many years 
thereafter, nor is bilateral hearing loss disability 
otherwise related to the veteran's service.


CONCLUSIONS OF LAW

1.  The September 1994 and October 2001 RO decisions are 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
September 1994 and October 2001 denials, and the claims of 
service connection for a back disability, tinnitus 
disability, and bilateral hearing loss disability are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

3.  A back disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  Tinnitus disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in VCAA letters issued prior to the 
rating determinations.  A VCAA letter was issued to the 
veteran in July 2002 with regard to entitlement to service 
connection for back disability and tinnitus disability.  In 
October 2003, a VCAA letter was issued to the veteran with 
regard to his claims of service connection for back, 
tinnitus, and bilateral hearing loss disabilities.  The 
veteran was issued another VCAA letter in January 2005 with 
regard to the issues of entitlement to service connection for 
back and hearing loss disabilities, and issued another VCAA 
letter in July 2005 with regard to the issue of entitlement 
to service connection for bilateral hearing loss disability.  
The multiple VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The VCAA letters have clearly advised the veteran of the 
evidence necessary to substantiate his claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id..  In March 2006, the RO issued to the veteran the notice 
requirements as outlined in Dingess/Hartman, thus the Board 
finds no prejudice in proceeding with a decision on the 
merits as it pertains to his service connection claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Another recent decision, Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006) held that, in the context of a 
claim to reopen, the VCAA requires that VA look at the bases 
for the denial in the prior decision and respond with a 
notice letter describing what evidence would be necessary to 
substantiate that element(s) required to establish service 
connection that were found insufficient in the previous  
denial.  The veteran was informed in the January 2005 VCAA 
letter of the types of evidence which is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denials.  The claimant was not deprived of an opportunity to 
participate in the adjudication process because he did not 
know what evidence was needed to reopen his claim.  The 
appellant was told what evidence he needed to furnish in 
these letter.  The Board notes that the letter was issued 
after adjudication of the issues on appeal but further notes, 
as found below that the veteran has successfully reopened his 
claims.  The Board finds that the veteran was not prejudiced 
by the timing of the January 2005 notice.  Thus, the Board 
finds that the directives of Kent are satisfied.  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a March 2000 VA 
examination report with regard to the back, and a VA 
audiological examination performed in January 2003.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2005).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran's claim of service connection for back disability 
was initially denied in a September 1994 rating decision, and 
the veteran did not file a notice of disagreement, thus the 
RO's determination is final.  38 U.S.C.A. § 7105.  The 
veteran's claims of entitlement to tinnitus and bilateral 
hearing loss disabilities were previously denied in an 
October 2001 rating decision, and the veteran did not file a 
notice of disagreement, thus the RO's determination is final.  
Id.  Upon filing a claim to reopen entitlement to service 
connection for back, tinnitus, and bilateral hearing loss 
disabilities, the RO reopened the claims, and denied the 
claims on the merits.  In light of the VA examination which 
was conducted in March 2000 with regard to the back, a VA 
audiological examination which was conducted in January 2003, 
VA outpatient treatment records which were obtained, and lay 
statements which were submitted to support his claim of 
service connection for a back disability, the Board finds 
that these submissions raise a reasonable possibility of 
substantiating the claims, thus the claims of service 
connection for back, tinnitus, and bilateral hearing loss 
disabilities are reopened, and the Board will proceed with an 
analysis on the merits as to all three service connection 
issues.

II.  Service connection

The issues before the Board include claims of service 
connection for back disability, bilateral hearing loss 
disability, and tinnitus disability.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  Certain chronic disabilities, such as organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Back disability

Service medical records reflect that in May 1966, the veteran 
sustained second and third degree burns to his back, chest 
and face.  He was working in the boiler room, and had taken 
off a steam valve that was under pressure and sustained steam 
burns.  He sought medical treatment, and physical examination 
was entirely within normal limits except for the burns, 
second degree over the face, right ear, neck, back and chest 
of approximately total body area of fifteen percent.  
Laboratory studies and x-rays were within normal limits.  
Burns were dressed following debridement and showed 
uneventful healing.  He was discharged and returned to duty.  
An examination performed for separation purposes in June 1968 
reflects light scars on the back and left side.  His lower 
extremities and spine were clinically evaluated as normal.

The veteran filed an initial claim of service connection for 
'back problems' in April 1994.  He did not identify any 
treatment providers, and the claim was denied in a September 
1994 rating decision.  The rating decision, however, did 
grant entitlement to service connection for burn scars, 
chest, back, arms and neck, and a noncompensable disability 
rating was assigned.  

In November 1999, the veteran filed a claim for compensation, 
however, this did not include a claim of service connection 
for back disability.

In March 2000, the veteran underwent a VA examination with 
regard to other service connection claims.  He reported that 
during service he was working in the boiler room, water came 
out of a valve, and he incurred burns to his body.  He 
reported that he was told he had 35 percent of his body burnt 
from the waist up with first and second degree burns.  He 
also reported that he injured his back at the same time when 
he fell approximately 10 feet.  He reported that during his 
treatment and recovery, his back and right shoulder were 
injured, however, these injuries were ignored.  He reiterated 
that he injured his back during the boiler room incident in 
service, and that he told his providers that he was injured 
but they did not treat his back at that time.  He reported 
episodes of severe back pain for which he is unable to 
function and is on bed rest.  On physical examination, there 
was flattening of the lumbar spine area and muscle spasms 
were present.  There was costovertebral tenderness of the 
lumbar area.  He had intact perceptions of vibratory stimuli 
in the upper and lower extremities.  Thoracolumbar range of 
motion was flexion 0 to 45 degrees, extension 0 to 14 
degrees, and lateral flexion right 0 to 18 degrees, and left 
0 to 12 degrees.  The examiner's assessment was that the 
veteran reported that he has chronic back pain with 
functional limitations secondary to pain and decreased range 
of motion, all from his initial injury in which he fell 
approximately 10 feet.  An x-ray examination of the spine 
revealed local advanced degenerative disc disease of L5-S1.  

An April 2000 rating decision granted a 10 percent evaluation 
for burn scars, chest, back, arms and neck.  The rating 
decision did not address a back disability, as a new claim 
had not been filed in November 1999.

In May 2002, the veteran filed a claim to reopen entitlement 
to service connection for a back injury.  In support of his 
claim, the veteran submitted several buddy statements.  The 
lay statements contain statements to the effect that the 
veteran injured his back in service when he was tackled by 
another solider; he injured his back in the steam room 
incident; and, that he had to perform a lot of lifting, 
turning, twisting, and crawling in and out of the steam drum, 
which the veteran claimed hurt his back.

VA outpatient treatment records dated in June 2002 reflect 
complaints of persistent low back pain, and an assessment of 
chronic low back pain, rule out spinal stenosis and disc 
disease.

At the August 2004 RO hearing, the veteran testified that he 
was injured twice in service.  The veteran claimed that in 
1966 a "guy" hit him in the back, and he sought medical 
treatment.  The veteran claimed that he also injured his back 
when he jumped off a steam drum and injured his back on a 
catwalk.  He claimed that he was only treated for burns, and 
the examiners never checked his back.  He reported that the 
first time he sought treatment for his back was in the year 
2000.

A lay statement from a friend of the veteran, received in May 
2006, reflects that the friend has seen the veteran's back 
"go out on him" resulting in an inability to walk.

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against a finding 
that any current disability of the back is related to the 
veteran's military service.  While service medical records do 
reflect that the veteran sustained burns to the chest, back, 
arms and neck due to a boiler room incident with a steam 
valve, on subsequent medical examination, the examiner 
specifically stated that physical examination was entirely 
within normal limits except for the burns.  X-rays were 
within normal limits.  Moreover, the veteran's separation 
medical examination in June 1968 reflected that the veteran's 
spine was clinically evaluated as normal.  Thus, no back 
disability was reflected upon separation from service.

Likewise, the overall record shows no post-service evidence 
of complaints related to the back until 1994 when the veteran 
filed a claim of service connection for back problems.  The 
veteran, however, submitted no medical evidence to support 
his claim.  The veteran did undergo a VA examination in March 
2000 in which he reported that he sustained a back injury in 
service, and had experienced chronic back pain since that 
time.  The examiner diagnosed chronic back pain due to the 
reported in-service incident, and an x-ray examination showed 
degenerative disc disease of the lumbar spine.  The Board 
notes, however, that a mere recitation of the veteran's self-
reported lay history does not constitute competent medical 
evidence of diagnosis or causality.  LeShore v. Brown, 8 Vet. 
App. 406 (1995) (unenhanced medical information recorded by a 
medical examiner).  Thus, the Board is faced with no 
complaints or findings of a back injury in service, a period 
of 26 years before he initially complained of back problems, 
and a period of 32 years before any objective findings of a 
back disability.  Such negative evidence does not suggest a 
link between any current lumbar spine disability, and his 
period of active service.  

The Board acknowledges the buddy statements submitted on the 
veteran's behalf, his testimony at the August 2004 RO 
hearing, and lay statements submitted in support of his 
claim, however, even assuming for the sake of argument that 
the veteran did sustain a back injury during service, the 
fact that no chronic back disorder was noted on discharge or 
for many years thereafter suggests that any such in-service 
symptomatology was acute in nature and not representative of 
chronic disability.  As the Court has pointed out, the lack 
of continuity of treatment may bear in a merits determination 
on the credibility of the evidence of continuity of symptoms 
by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  Thus, as the preponderance of the evidence is 
against the claim, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.

Hearing loss and tinnitus disabilities

At an August 1967 examination performed for induction 
purposes, audiometric testing was performed.  VA audiometric 
readings prior to June 30, 1966, and service department 
audiometric readings prior to October 31, 1967, must be 
converted from American Standards Association (ASA) units to 
International Standard Organization (ISO) units. As 
converted, the audiological evaluation showed pure tone 
thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
RIGHT

15
10
10
0
LEFT

10
5
5
0

Audiometric testing was not performed at the June 1968 
separation examination, however, he received a 15/15 on the 
whispered voice test for both ears.  

The veteran initially filed claims of service connection for 
hearing loss and tinnitus disabilities in November 1999, 
which were denied in an October 2001 rating decision.  The 
veteran filed a claim to reopen entitlement to service 
connection for tinnitus in May 2002, which was reopened by 
the RO but denied on the merits.  As noted, subsequent to 
perfecting his appeal as to the denial of service connection, 
the veteran filed an addendum claim to include service 
connection for bilateral hearing loss, thus both issues are 
in appellate status.

In January 2003, the veteran underwent a VA audiological 
examination.  The veteran complained of decreased hearing 
acuity.  He reported difficulty when he is not facing a 
speaker.  He reported serving as a boiler operator in the 
Navy.  He reported a history of noise exposure from turbine 
engines and cannon blasts during enlistment.  There was no 
significant history of occupational or recreational noise 
exposure reported.  The veteran reported that the tinnitus 
began 30 years prior with etiology related to noise from the 
boiler room.  He described the tinnitus as constant and 
similar to the sound of a "boat motor under water."  On 
audiological evaluation, pure tone thresholds were as 
follows:


HERTZ


1000
2000
3000
4000
RIGHT

35
25
25
25
LEFT

40
40
65
60

The pure tone average in the right ear was 27 decibels, and 
in the left ear was 51 decibels.  Speech recognition scores 
were 100 percent in both ears.  The examiner diagnosed in the 
right ear mild to moderate conductive hearing loss through 
1000 Hertz, within normal limits at 2000 to 4000 Hertz, 
moderate to profound sensorineural hearing loss at 6000 to 
8000 Hertz, and in the left ear mild to moderately severe 
conductive hearing loss through 1000 Hertz, moderately severe 
to profound sensorineural hearing loss at 3000 to 8000 Hertz.  
The examiner noted that a review of the claims folder was 
completed.  The examiner noted that during service the 
veteran sustained second degrees burns to his right ear after 
removing a steam valve that was under pressure.  Pure-tone 
testing was not completed on his discharge examination, 
however, the examiner noted that whispered voice testing was 
within normal limits.  The examiner, opined, therefore that 
there was insufficient information available to determine the 
etiology of current hearing loss or tinnitus without 
resorting to speculation.

VA outpatient treatment records from April through October 
2003 reflect complaints related to hearing loss and tinnitus, 
and reflect that he was issued hearing aids.

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus disabilities.  On 
induction examination, audiometric examination revealed that 
the veteran's hearing was within normal limits.  Upon 
separation from service in August 1968, the veteran's hearing 
acuity was measured as 15/15 on a whispered voice test, which 
was indicative of normal hearing.  The examination report 
also reflects no complaints with regard to hearing loss or 
tinnitus.  Although the whispered voice test is not a valid 
assessment of hearing at the time of discharge, this was the 
customary test used during that period, and unfortunately no 
audiometric tests were conducted in connection with his 
discharge examination.

Furthermore, the veteran did not complain of any hearing loss 
or tinnitus until November 1999, approximately 31 years after 
separation from service.  It is also worth mentioning that 
the veteran filed a claim for compensation in April 1994 for 
other disabilities, but did not claim hearing loss or 
tinnitus.  This suggests that he did not have hearing loss or 
tinnitus at that time.  The first objective medical evidence 
of hearing loss and tinnitus was noted at the January 2003 VA 
audiological examination.  The examiner diagnosed hearing 
loss, however, in noting that the whispered voice test upon 
discharge showed normal hearing, was unable to offer an 
opinion regarding etiology without resorting to speculation.  
The Board notes that 38 C.F.R. § 3.102 provides that service 
connection may not be based on a resort to speculation or 
even remote possibility.  

Thus, the Board is left with no documented hearing loss or 
tinnitus in service, no complaints of hearing loss or 
tinnitus until 31 years after separation from service, and a 
VA examiner who was unable to provide an opinion without 
resort to speculation.  It is also relevant that a VA 
examination performed in May 2005 reflects that post-service, 
over the course of 20 to 25 years, the veteran maintained 
employment as a mechanic, welder, pipe fitter, and 
fabricator, specialties which could have exposed the veteran 
to acoustic trauma.  The Board concludes, therefore, that the 
preponderance of the evidence is against a finding that his 
current hearing loss and tinnitus are as a result of noise 
exposure during service.

The Board has considered the veteran's own lay statements to 
the effect that his bilateral hearing loss and tinnitus are 
causally related to his active service; however, it is noted 
that there is no medical evidence of record to support such a 
theory and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The negative 
clinical and documentary evidence post-service for 31 years 
is more probative than the remote assertions of the veteran.  
As noted above, the lack of continuity of treatment may bear 
in a merits determination on the credibility of the evidence 
of continuity of symptoms by lay parties.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997)

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issues adjudicated by this decision.  38 
U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received to reopen the 
claims of service connection for a back disability, tinnitus 
disability, and bilateral hearing loss disability.  To this 
extent, the appeal is granted.

Entitlement to service connection for back disability is not 
warranted.  Entitlement to service connection for tinnitus 
disability is not warranted.  Entitlement to service 
connection for bilateral hearing loss disability is not 
warranted.  To this extent, the appeal is denied.




REMAND

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary with regard to the issue 
of entitlement to a higher disability rating for service-
connected PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

For the record, as discussed in the introduction portion, the 
veteran was granted a 100 percent disability rating for 
service-connected PTSD for the period March 29, 2005, to May 
31, 2005, which is the highest assignable rating under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  See Grantham 
v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus the 
issues in appellate status with regard to his service-
connected PTSD are entitlement to the assignment of a 
disability rating in excess of 30 percent for the period 
November 13, 2002, to March 28, 2005, and entitlement to the 
assignment of a disability rating in excess of 30 percent for 
the period June 1, 2005 to the present.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Initially, the Board acknowledges the veteran's waiver of RO 
review of the additional evidence received by VA in May 2006.  
The additional evidence mainly pertains to his request for an 
increased rating for service-connected PTSD.  Such additional 
evidence includes multiple lay statements from the veteran, 
and his friends and family.  As will be discussed in more 
detail below, the issue of entitlement to an increased rating 
for PTSD is being remanded for further development, thus this 
evidence is referred to the RO for consideration upon 
readjudication.

In May 2005, the veteran underwent a VA examination in which 
an initial diagnosis of PTSD was rendered.  Specifically, 
upon mental status examination, the examiner diagnosed PTSD, 
chronic, mild to moderate symptoms.  During the course of the 
examination, the veteran reported that he had last been 
employed in 2004 as a part-time painter.  He claimed that 
prior to this he worked as a mechanic, welder, painter, 
carpenter, plumber, pipe fitter, and fabricator.  He claimed 
that he could not hold a job due to his PTSD and back 
problems.  The Axis IV diagnosis reflected general findings 
such as "occupational problems, currently unemployed."  The 
examiner did not expound on this finding, or any other Axis 
IV findings.  The Board finds, therefore, that the veteran 
should be afforded another VA examination to assess any 
occupational or social impairment due to his PTSD.  Thus, in 
order to more accurately reflect the current level of the 
veteran's disability, the Board believes that an examination 
and opinions are required to comply with 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a VA 
mental examination with a psychiatrist or 
psychologist to determine the current 
severity of his PTSD.  The claims folder must 
be made available to the examiner and 
reviewed in conjunction with the examination.  
The examiner should be asked to comment on 
the severity of the veteran's PTSD, to 
include whether the veteran has any 
occupational or social impairment due to his 
service-connected PTSD.  Examination findings 
should be reported to allow for evaluation of 
PTSD under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  A GAF score and an analysis of 
its meaning should be provided.

2.  After completion of the above, the RO 
should review the expanded record, to include 
all evidence received since the most recent 
supplemental statement of the case, and 
determine if a higher rating is warranted for 
PTSD.  The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
GLENN A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


